_____________

                                  No. 95-3207SI
                                  _____________

Lanny Kay,         *
                                        *
                   Appellant,           *   Appeal from the United States
                                        *   District Court for the Southern
     v.                                 *   District of Iowa.
                                        *
Department of Agriculture,              *   [UNPUBLISHED]
Daniel R. Glickman, Agent,              *
                                        *
                   Appellee.            *
                                  _____________

                          Submitted:    April 8, 1996

                               Filed: April 17, 1996
                                   _____________

Before McMILLIAN and FAGG, Circuit Judges, and BURNS,* District
      Judge.
                              _____________


PER CURIAM.


     Lanny Kay appeals a decision of the district court upholding the
Secretary of Agriculture's denial of benefits under the Disaster Assistance
Act of 1988.    After a careful review of the record and the parties' briefs,
we affirm substantially for the reasons stated in the district court's
order.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *The HONORABLE JAMES M. BURNS, United States
     District Judge for the District of Oregon, sitting
     by designation.